Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 9, 11, 24, 34, 44, 47, 49, 50, 52, and cancels claims 8, 23, and 51. Claims 1-7, 9-22, 24- 50, and 52-55 are currently pending.
Applicant’s arguments, filed 06/30/2022, and in light of Applicant’s amendment to claims 1, 11, 34, 44, 49 and 50 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-7, 9-22, 24-50, and 52-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein at an outer portion of each of the plurality of imaging optical lenses, a first refraction angle of a first ray incident parallel with a virtual straight line from a center of each of the plurality of imaging optical lenses to a boundary of a sensing region is equal to a second 1 angle of a second ray incident parallel with the optical axis of each of the plurality of imaging optical lenses, in combination with all the limitations recited on claim 1.

Regarding claims 2-7, 9-10 and 20-21, are allowable because they are dependent on claim 1.

Regarding claim 11, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein at an outer portion of the imaging optical lens, a first refraction angle of a first ray incident parallel with a virtual straight line from a center of the imaging optical lens to a boundary of the sensing region is equal to a second refraction angle of a second ray incident parallel with the optical axis of the imaging optical lens, in combination with all the limitations recited on claim 11.

Regarding claims 12-19, 22 and 24-33, are allowable because they are dependent on claim 11.

Regarding claim 34, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein at an outer portion of each of the plurality of non-circular imaging optical lenses, a first refraction angle of a first ray incident parallel with a virtual straight line from a center of each of the plurality of non-circular imaging optical lenses to a boundary of each of the plurality of sensing regions is equal to a second refraction angle of a second ray incident parallel with the optical axis of each of the plurality of non-circular imaging optical lenses, in combination with all the limitations recited on claim 34.

Regarding claims 35-43, are allowable because they are dependent on claim 34.

Regarding claim 44, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein at an outer portion of the imaging optical lens, a first refraction angle of a first ray incident parallel with a virtual straight line from a center of the imaging optical lens to a boundary of the sensing region is equal to a second refraction angle of a second ray incident parallel with the optical axis of the imaging optical lenses, in combination with all the limitations recited on claim 44.

Regarding claims 45-48, are allowable because they are dependent on claim 44.

Regarding claim 49, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein at an outer portion of each of the plurality of imaging optical lenses, a first refraction angle of a first ray incident parallel with a virtual straight line from a center of each of the plurality of imaging optical lenses to a boundary of a sensing region is equal to a second refraction angle of a second ray incident parallel with the optical axis of each of the plurality of imaging optical lenses, in combination with all the limitations recited on claim 49.

Regarding claim 52, is allowable because it depends on claim 49.

Regarding claim 50, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the receiving comprises: receiving a first ray at a boundary of the sensing region, the first ray incident parallel with a virtual straight line from a center of the imaging optical lens to the boundary of the sensing region and refracted by an outer portion of the imaging optical lens at a first refraction angle; and receiving a second ray at a center of the sensing region, the second ray incident parallel with an optical axis of the imaging optical lens and refracted by the outer portion of the imaging optical lens at a second refraction angle which is similar to the first refraction angle, in combination with all the limitations recited on claim 50.

Regarding claims 53-55, are allowable because they are dependent on claim 50.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697